IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00109-CR

                             EX PARTE ANTONIO GIL



                            From the 13th District Court
                              Navarro County, Texas
                             Trial Court No. 32832-CR


                             ABATEMENT ORDER


       On April 6, 2016, appellant, Antonio Gil, filed his pro se notice of appeal,

challenging the trial court’s denial of his application for writ of habeas corpus. On April

21, 2016, the Clerk’s Record and the Reporter’s Record were filed. Pursuant to Texas Rule

of Appellate Procedure 38.6(a), appellant’s brief was due within twenty days of April 21,

2016. See TEX. R. APP. P. 38.6(a) (providing that, in an accelerated appeal, appellant’s brief

is due within twenty days after the later of the date the Clerk’s Record or the Reporter’s

Record was filed).

       In any event, we later discovered that the Clerk’s Record did not contain a

certification of appellant’s right of appeal. Accordingly, on May 26, 2016, we sent
appellant a letter requesting that he cause the certification to be completed and included

in a Supplemental Clerk’s Record within thirty days. We received no response from

appellant. Thereafter, on August 10, 2016, we abated and remanded this matter for the

trial court to submit a Supplemental Clerk’s Record containing a certification of

appellant’s right of appeal. On August 26, 2016, we received a Supplemental Clerk’s

Record containing the missing certification of appellant’s right of appeal. We therefore

reinstated this appeal.

        On September 1, 2016, we sent appellant another letter—this time informing

appellant of the fact that his brief was late. In our letter, we warned appellant that a

failure to file his brief within fourteen days of September 1, 2016, would result in our

abating this matter once again for a “hearing to determine why no brief has been filed

and whether [he] still desire[s] to prosecute this appeal.” To date, we have received no

response from appellant.

        Consequently, we abate this appeal and remand the cause to the trial court to

conduct any necessary hearings within twenty-eight (28) days after the date of this order

pursuant to Texas Rules of Appellate Procedure 38.8(b)(2) and (3). See id. at R. 38.8(b)(2)-

(3). The trial court clerk and court reporter shall file supplemental records within forty-

two (42) days after the date of this order.




                                                        PER CURIAM



Ex parte Gil                                                                          Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 12, 2016
Do not publish
[CR25]




Ex parte Gil                              Page 3